Citation Nr: 0209968	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for arthritis of the 
shoulders.

2. Entitlement to service connection for arthritis of the 
knees.

(The issue of entitlement to service connection for arthritis 
of the ankles will be the subject of a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, that denied the 
veteran's claim of entitlement to service connection for 
arthritis of the shoulders and knees.  A hearing was held at 
the RO in November 1999.

The Board is undertaking additional development on the issue 
of service connection for arthritis of the ankles, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The above development includes a request for additional 
service medical records.  In view of the factual posture of 
these issues, additional service medical records would not 
change the outcome.  This will be explained in greater detail 
below, but in short, the veteran did have a right ankle 
injury in service, and a medical opinion is indicated.  In 
this case, as to the factual picture, an opinion has been 
offered, and there is no claim of an injury to the shoulders 
or knees in service.



FINDINGS OF FACT

1. The veteran sustained no shoulder injury in service, and 
the veteran was not diagnosed with arthritis of the 
shoulders until many years after service.

2. The veteran sustained no knee injury in service, and the 
veteran has never been diagnosed with arthritis of the 
knees; the veteran's current diagnosis of bilateral knee 
strain was not made until many years after service.

3. There is no competent evidence that any claimed arthritis 
of the shoulders or knees is related to service or any in-
service occurrence or event.


CONCLUSIONS OF LAW

1. Arthritis of the shoulders was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1110, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001).

2. Arthritis of the knees was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1110, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed July 1998 rating 
action, and were provided a Statement of the Case dated 
October 1998, and three Supplemental Statements of the Case 
dated January 2000, August 2000, and October 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim, dated April 2001.  The veteran also received the 
benefit of a hearing at the RO in November 1999.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With all this 
notice, there is no indication that, as to these issues, 
there is any additional evidence that might be obtained that 
would alter the outcome in the case as to these issues.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
certain conditions, such as degenerative arthritis, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran and his representative contend that service 
connection is warranted for arthritis of the shoulders and 
knees.  The relevant evidence of record includes the reports 
of VA outpatient treatment and examination reports.



Entitlement to service connection for arthritis of the 
shoulders.

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, any shoulder injury.  
The veteran did had an automobile accident in service, but 
records concerning that accident do not indicate that the 
veteran's shoulders were injured in any way during that 
accident.

The report of X-rays taken of the veteran's right shoulder in 
January 1997 indicates that those X-rays revealed no fracture 
or dislocation, and the trabeculae and cortical margins were 
intact.  The radiologist could not exclude mild degenerative 
osteoarthritis over the right acromioclavicular joint space.  
The glenohumeral space and acromiohumeral spaces appeared 
intact.  The trabeculae and cortical margins were otherwise 
well defined.  The right upper rib cage was normal.  There 
was no radiopaque metallic foreign body or subcutaneous 
emphysema.  The radiologist's impression was of possible mild 
degenerative changes over the right acromioclavicular joint 
space.

An outpatient treatment record dated February 1997 noted that 
the veteran reported shoulder pain and almost no range of 
motion.  The veteran indicated that he was taking Motrin for 
this, but that it was not helping.  Examination of the right 
shoulder found limited range of motion due to pain, tender to 
touch, no swelling or discoloration of the skin.  The 
examiner's impression was of degenerative osteoarthritis.

Records dated September 1997 indicate that the veteran was 
hospitalized in August and September 1997 for unrelated 
conditions.  At that time the veteran reported a history of 
arthritis of the shoulders, with pain, and examination 
revealed a 2cm well healed scar noted on each scapular 
region.  Later medical outpatient treatment records indicate 
that the veteran continued to complain intermittently of 
bilateral shoulder pain.  A mid September 1997 outpatient 
treatment report noted that the veteran had no crepitus, and 
no swelling or warmth of the joints.  The veteran was 
diagnosed with arthritis.

A December 1997 report of outpatient treatment noted that the 
veteran was diagnosed with polyarthritis secondary to 
pancreatitis, and seronegative arthritis.

The veteran received a hearing at the RO in November 1999.  
The transcript of that hearing indicates, in relevant part, 
that the veteran alleged that all the training time he spent 
outside in the damp and the cold caused soreness in his 
shoulders, and his knees, which he had never had a problem 
with before service.  The veteran indicated that he took over 
the counter medications for pain.  The veteran indicated that 
he did not have a traumatic incident to his knees or 
shoulders.  He indicated that he recalled waking up one 
morning after a damp cold night, and noticing that his 
shoulders were very sore and stiff.  He indicated at that 
time that he noticed that his shoulder troubles were causing 
problems with his pushups and physical exercise.  It was 
noted that he was involved in an automobile accident in 
service, but the veteran indicated that no one had ever 
suggested to him that this accident could have affected his 
knees or shoulders.  The veteran later indicated that he felt 
the accident could have compounded his present state.  The 
veteran indicated that no one had told him in service that he 
had arthritis. 

The veteran received a VA examination for his knees and 
shoulders in April 2001.  The report of that examination 
indicates, in relevant part, that the veteran denied any 
injury to his knees or shoulders in service.  The veteran 
indicated that, at present, he had bilateral shoulder pain 
with cold, damp, weather with prolonged use.  He also 
reported a sore knee with distance ambulation.  The veteran 
noted that he could not stand for a prolonged period of time 
beyond 2-3 hours, and could not walk more than 15 minutes 
without knee pain.

Physical examination of the right shoulder showed no 
tenderness above the acromioclavicular joint.  There was 
crepitation on active range of motion of the right shoulder.  
There was no shoulder muscle atrophy.  In painless active 
range of motion of the right shoulder, shoulder flexion was 
from 0 to 170 degrees, shoulder abduction was 0-160 degrees, 
shoulder extension was 0 to 35 degrees, shoulder adduction 
was 0-35 degrees, shoulder internal rotation was 0 to 40 
degrees, and shoulder external rotation was 0-30 degrees.  
Strength in the right shoulder was normal.  Deep tendon 
reflex of both upper extremity biceps, triceps, and 
brachioradialis were normal.  Sensory examination of both 
extremities was normal.

Examination of the left shoulder showed no tenderness and no 
limitation of active range of motion.  In painless active 
range of motion of the left shoulder, shoulder flexion was 0 
to 170 degrees, shoulder abduction 0 to 165 degrees, shoulder 
extension 0 to 40 degrees, shoulder adduction 0 to 40 
degrees, shoulder internal rotation 0 to 50 degrees, shoulder 
external rotation 0 to 40 degrees.  Strength in the left 
shoulder was in the normal range.

X-ray of the right shoulder showed a small calcification 
inferior to the glenoid of uncertain etiology.  There was an 
irregularity to the superolateral portion of the humeral 
head.  Findings were suspicious for previous dislocation of 
the right shoulder, with old Bankart and Hill-Sachs lesions 
identified.  There were mild degenerative changes in both 
acromioclavicular joints.  X-rays of the left shoulder also 
showed mild acromioclavicular joint degenerative change.  

Functionally, the veteran walked with a normal gait.  There 
was no apparent fatigue, incoordination, or pain.  The 
examiner diagnosed the veteran with knee strain and 
degenerative osteoarthritis of the bilateral shoulder 
acromioclavicular joints, with degenerative arthritis of 
humeral head of the shoulder on the right side.  The examiner 
noted that the veteran had a history of limping in cold 
weather during exercise, but no history of shoulder or knee 
injury in service and no history of arthritis for a couple of 
years after discharge.  The examiner offered a diagnosis of 
mild shoulder arthritis bilateral not noted until 1997, and 
the examiner opined that bilateral knee strain and arthritis 
of both shoulders was unlikely related to his military 
service, to include sleeping in cold weather in Fort Lewis, 
Washington, in the 1980s.

As noted above, a finding of service connection requires a 
disability, an event or injury in service, and a link 
relating that current disability to service.  As noted above, 
there has been absolutely no evidence presented to indicate 
that the veteran suffered any injury to his shoulders in any 
way in service.  Although the veteran has suggested that his 
shoulders may have been injured in the automobile accident 
that occurred in service, as noted above, the veteran's 
service medical records regarding that accident contain no 
indication that the veteran's shoulders were injured in any 
way in that accident.  There are no service records 
indicating that the veteran suffered from any shoulder injury 
in service.  The earliest indications that the veteran 
suffered from arthritis of the shoulders are from a January 
1997 VA X-ray report, over 13 years after the veteran left 
active duty.  Further, as to the veteran's contention that, 
although he did not receive an injury to his shoulders in 
service, his shoulder arthritis was caused by the cold and 
damp conditions he endured in service,  the Board notes the 
opinion of an April 2001 VA examiner who indicated that 
arthritis of both shoulders was unlikely related to his 
military service, to include sleeping in cold weather in Fort 
Lewis, Washington, in the 1980s.

Thus, with no evidence that the veteran suffered any injury 
in service, and no competent medical evidence presented 
linking the veteran's current shoulder arthritis to service, 
the Board finds that the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for arthritis of the knees.

The veteran's service medical records are completely negative 
for any complaints of, or treatment for, any knee injury.  
The veteran did had an automobile accident in service, but 
records concerning that accident do not indicate that the 
veteran's knees were injured in any way during that accident.

A December 1997 report of outpatient treatment noted that the 
veteran was diagnosed with polyarthritis secondary to 
pancreatitis, and seronegative arthritis.

A July 1999 report of outpatient treatment for an unrelated 
condition indicates that the veteran reported that, three 
months prior, he had very sore knees requiring high doses of 
ibuprofen.

An August 1999 outpatient treatment record indicates that the 
veteran complained of knee pain.  He indicated that this knee 
pain had been chronic over several years.

The veteran received a hearing at the RO in November 1999.  
The transcript of that hearing indicates, in relevant part, 
that the veteran alleged that all the training time he spent 
outside in the damp and the cold caused soreness in his 
shoulders, and his knees, which he had never had a problem 
with before service.  The veteran indicated that he took over 
the counter medications for pain.  The veteran indicated that 
he did not have a traumatic incident to his knees or 
shoulders.  He indicated that he recalled waking up one 
morning after a damp cold night, and noticing that his 
shoulders were very sore and stiff.  He indicated at that 
time that he noticed that his shoulder troubles were causing 
problems with his pushups and physical exercise.  It was 
noted that he was involved in an automobile accident in 
service, but the veteran indicated that no one had ever 
suggested to him that this accident could have affected his 
knees or shoulders.  The veteran later indicated that he felt 
the accident could have compounded his present state.  The 
veteran indicated that no one had told him in service that he 
had arthritis.

The veteran received a VA examination for his knees and 
shoulders in April 2001.  The report of that examination 
indicates, in relevant part, that the veteran denied any 
injury to his knees or shoulders in service.  The veteran 
indicated that, at present, he had bilateral shoulder pain 
with cold, damp, weather with prolonged use.  He also 
reported a sore knee with distance ambulation.  The veteran 
noted that he could not stand for a prolonged period of time 
beyond 2-3 hours, and cannot walk more than 15 minutes 
without knee pain.

Examination of both knees showed no knee swelling or apparent 
effusion.  There was no tenderness on palpation of the 
bilateral joint line.  There was no patellar tracking.  There 
was a 2cm/1cm scar over the patella of the left knee 
secondary to a fall as a child.  Active range of motion of 
both knees was -3 degrees of full extension to 130 degrees of 
flexion.  There was no medial lateral instability on 
valgus/varus stress test.  Drawer sign negative.  No 
popliteal mass.  Deep tendon reflex normoactive +2 in both 
knees.  There was normal strength in both knees.

X-rays of both knees were normal.

Functionally, the veteran walked with a normal gait.  There 
was no apparent fatigue, incoordination, or pain.  The 
examiner diagnosed the veteran with knee strain.  The 
examiner noted that the veteran had a history of limping in 
cold weather during exercise, but no history of shoulder or 
knee injury in service and no history of arthritis a couple 
of years after discharge.  The examiner opined that bilateral 
knee strain was unlikely related to his military service, to 
include sleeping in cold weather in Fort Lewis, Washington, 
in the 1980s.

As noted above, a finding of service connection requires a 
disability, an event or injury in service, and a link 
relating that current disability to service.  However, there 
has been absolutely no evidence presented to indicate that 
the veteran suffered any injury to his knees in any way in 
service.  Although the veteran has suggested that his knees 
may have been injured in the automobile accident that 
occurred in service, as noted above, the veteran's service 
medical records regarding that accident contain no indication 
that the veteran's knees were injured in any way in that 
accident.  There are no service records indicating that the 
veteran suffered from any knee injury in service.  The 
earliest indications that the veteran suffers from any knee 
disability are the veteran's own reports in July 1999 that he 
suffered from very sore knees three months prior.  VA 
examination dated April 2001 was essentially normal, with 
negative X-rays and no finding of arthritis of the knees, and 
the veteran was diagnosed at that time only with bilateral 
knee strain.  As to the veteran's contention that sleeping in 
cold and damp weather caused knee problems, the Board notes 
the opinion of an April 2002 VA examiner, who opined that 
bilateral knee strain was unlikely related to his military 
service, to include sleeping in cold weather in Fort Lewis, 
Washington, in the 1980s.

Thus, without evidence that the veteran suffered any knee 
injury in service, and without any competent medical evidence 
presented linking any currently knee disability that the 
veteran currently suffers from to service, the Board finds 
that the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to service connection for arthritis of the knees 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

